Citation Nr: 0324106	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  02-14 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for residuals of head 
injury/dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from May 1980 to May 1982.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the veteran's claim of entitlement 
to service connection for residuals of a head 
injury/dysthymic disorder.  The veteran filed a timely notice 
of disagreement, and the RO provided a statement of the case 
(SOC).  In August 2002 the veteran perfected his appeal, and 
the issue was subsequently certified to the Board.  


REMAND

The veteran contends that he suffers from dysthymic disorder 
as a result of an injury in service in which a tire fell on 
his head.  According to the veteran he has suffered from 
depression, irritability, and personality changes since then.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service medical records indicate treatment for a laceration 
as a result of a "headbut" in May 1981.  In June 1981 the 
veteran complained of headaches and an abrasion on his head 
with associated neck pain after a tire from a two-and-one-
half-ton truck fell on his head.  The veteran was treated in 
the emergency room.  X-rays at the time were negative.  Later 
in June 1981 the veteran was hit on the head with a chair.  

The veteran filed a claim seeking service connection for 
residuals of a head injury in April 2001.  He was afforded a 
VA brain and spinal cord examination in January 2002.  The 
examiner specifically noted that neither previous medical 
records nor the veteran's claims file were available for 
review.  However, the examiner diagnosed the veteran with 
dysthymia with neurotic depression.  The examiner concluded 
that the veteran's symptoms, including tics, twitches, and 
outbursts, were not likely directly related to the head 
injury he sustained in service.  

In December 2002 the veteran submitted a VA outpatient 
treatment report in which Dr. K. A. Cogswell concluded that 
the head injury suffered in the military had "caused subtle 
but significant changes in the [veteran's] cognitive 
abilities and temperament."  He diagnosed the veteran with 
anxiety/depression secondary to effects of head trauma.  
However, it appears from the record that Dr. Cogswell did not 
have access to the veteran's medical records and claims file.  

When the Board determines that the record before it is 
inadequate to base a decision upon, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The Board notes that, in November 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
which substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See Public Law No. 106-175 
(2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  

However, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has, at this time, been issued to 
implement them, the Board believes that the most appropriate 
action is to remand this claim to the RO so that the veteran 
can be provided with the notification necessary under 
38 U.S.C.A. § 5103(a), and an appropriate period of time in 
which to submit evidence or argument in response to that 
notice.

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, therefore, it is incumbent upon the veteran to 
cooperate in any way that will facilitate the RO's efforts in 
developing this claim, to include providing information as to 
current medical treatment, and reporting for an examination 
as described below.  The veteran is hereby referred to 38 
C.F.R. §§ 3.158, 3.655, under which his failure to cooperate 
could result in adverse action on his claim.  

Therefore, and for the reasons discussed above, this case 
must be REMANDED to the RO for the following action:

1.	The RO must review the veteran's claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  

2.	The RO should contact the veteran and obtain 
the names and addresses of all medical care 
providers who treated the veteran for 
dysthymia and any other neurologic and/or 
psychiatric condition since separation.  
After securing the necessary release, the RO 
should obtain those records that have not 
previously been associated with the veteran's 
VA claims folder.  The RO should notify the 
veteran if identified records are 
unavailable.  

3.	The veteran should be afforded a VA 
examination to determine whether he currently 
has dysthymia or any other 
neurologic/psychiatric condition.  If so, 
ther examiner should render an opinion as to 
whether any such diagnosed disorder is at 
least as likely as not (i.e., at least a 50-
50 probability) to have been caused by an 
incident or event during military service, 
including but not limited to his being struck 
on the head by a truck tire in June 1981, or 
whether such a causative relationship is 
unlikely (i.e., less than a 50-50-
probability).  The claims folder must be made 
available to the examiner for review before 
the examination, and review of such should be 
cited in the examination report.  A written 
report of the examination should be placed in 
the claims file.  

4.	After the development requested above has 
been completed to the extent possible, the RO 
should review the record to ensure that such 
is adequate for appellate review.  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and readjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied the veteran and his representative 
should be furnished a supplemental statement 
of the case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.   An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



